                        Case 1-17-46613-nhl                          Doc 184               Filed 07/17/20                 Entered 07/17/20 11:07:19


n re   Dabri Trans Corp                                                                       Case No. 17-46618
       Debtor                                                                        Reporting Period: 5/1/2020-5/31/2020
                                                                                      AMENDED REPORT
                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

       Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
       or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
       ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
       The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
       attached for each account. [See MOR-1 (CON’T)]

                                                                                                              BANK ACCOUNTS
                                                                                             PAYROLL                    TAX                  OTHER            CURRENT MONTH
                                                                                                                                                             ACTUAL (TOTAL OF
                                                                 OPERATING                                                                                    ALL ACCOUNTS)
       ACCOUNT NUMBER (LAST 4)                                      2188

       CASH BEGINNING OF MONTH                             $          21,464.00                                                                              $     21,464.00
       RECEIPTS
       CASH SALES                                          $                   -                                                                             $           -
       ACCOUNTS RECEIVABLE -
       PREPETITION                                                                                                                                           $           -
       ACCOUNTS RECEIVABLE -
       POSTPETITION                                        $              800.00                                                                             $        800.00
       LOANS AND ADVANCES                                  $                   -                                                                             $             -
       SALE OF ASSETS                                      $                   -                                                                             $             -
       OTHER (ATTACH LIST)                                 $                   -                                                                             $             -
        TRANSFERS (FROM DIP ACCTS)                         $                   -                                                                             $             -
         TOTAL RECEIPTS                                    $                 -                                                                               $           -
       DISBURSEMENTS
       NET PAYROLL                                         $                   -                                                                             $             -
       PAYROLL TAXES                                       $                   -                                                                             $             -
       SALES, USE, & OTHER TAXES                           $                   -                                                                             $             -
       INVENTORY PURCHASES                                 $                   -                                                                             $             -
       SECURED/ RENTAL/ LEASES                             $                90.00                                                                            $         90.00
       INSURANCE                                           $                   -                                                                             $             -
       ADMINISTRATIVE                                      $               175.00                                                                            $        175.00
       SELLING                                             $                   -                                                                             $             -
       OTHER (ATTACH LIST)                                                                                                                                   $           -
       OWNER DRAW *                                        $                  -                                                                              $             -
       TRANSFERS (TO DIP ACCTS)                            $                  -                                                                              $             -
       PROFESSIONAL FEES                                   $                  -                                                                              $             -
       U.S. TRUSTEE QUARTERLY FEES                         $              325.00                                                                             $        325.00

       COURT COSTS                                         $                  -                                                                              $            -
       TOTAL DISBURSEMENTS                                 $              590.00                                                                             $        590.00

       NET CASH FLOW
       (RECEIPTS LESS DISBURSEMENTS) $                                   (590.00)                                                                            $       (590.00)

       CASH – END OF MONTH                                 $          20,874.00                                                                              $     20,874.00
       * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                           THE FOLLOWI NG SECTI ON M UST BE COM PLETED
       DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

       TOTAL DISBURSEMENTS
         LESS: TRANSFERS TO OTHER DEBTOR IN
       POSSESSION ACCOUNTS                                                             $                                         -
         PLUS: ESTATE DISBURSEMENTS MADE BY
       OUTSIDE SOURCES (i.e. from escrow accounts)                                     $                                         -
       TOTAL DISBURSEMENTS FOR CALCULATING U.S.
       TRUSTEE QUARTERLY FEES                                                         $                                   590.00


                                                                                                                                                                        FORM MOR-1
                                                                                                                                                                              2/2008
                                                                                                                                                                        PAGE 1 OF 10
                      Case 1-17-46613-nhl                        Doc 184             Filed 07/17/20                Entered 07/17/20 11:07:19




n re   Dabri Trans Corp                                                       Case No. 17-46618
       Debtor                                                        Reporting Period: 5/1/2020-5/31/2020
                                                                      AMENDED REPORT
                                                       BANK RECONCILIATIONS
       Continuation Sheet for MOR-1
       A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
       (Bank account numbers may be redacted to last four numbers.)


                                                Operating                      Payroll                     Tax                        Other
                                        #2188                         # - NA                      # - NA                   # - NA
       BALANCE PER
       BOOKS

       BANK BALANCE                      $            21,289.00
       (+) DEPOSITS IN                   $                    -
       TRANSIT (ATTACH
       LIST)
       (-) OUTSTANDING
       CHECKS (ATTACH
       LIST):                            $                 415.00
       OTHER (ATTACH                     $                       -
       EXPLANATION)

       ADJUSTED BANK
       BALANCE *                         $            20,874.00
       *"Adjusted Bank Balance" must equal "Balance per Books"


       DEPOSITS IN TRANSIT                          Date                       Amount                      Date                      Amount
       None




       CHECKS OUTSTANDING                          Ck. #                       Amount                      Ck. #                     Amount
       US Trustee                                  1073               $                  325.00
       Esma Management, Inc.                       1074               $                   90.00




       OTHER




                                                                                                                                              FORM MOR-1 (CONT.)
                                                                                                                                                          2/2008
                                                                                                                                                    PAGE 2 OF 10
               Case 1-17-46613-nhl                    Doc 184           Filed 07/17/20               Entered 07/17/20 11:07:19




n re   Dabri Trans Corp                                                                             Case No. 17-46618
       Debtor                                                                              Reporting Period: 5/1/2020-5/31/2020
                                                                                            AMENDED REPORT

                                        STATEMENT OF OPERATIONS (Income Statement)
       The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
       when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                          REVENUES                                                  MONTH                 CUMULATIVE -FILING TO
                                                                                                                                 DATE
       Gross Revenues                                                                       $                     -       $          66,050.00
       Less: Returns and Allowances                                                         $                     -       $                 -
       Net Revenue                                                                          $                     -       $          66,050.00
       COST OF GOODS SOLD
       Beginning Inventory                                                                            NA
       Add: Purchases                                                                                 NA
       Add: Cost of Labor                                                                             NA
       Add: Other Costs (attach schedule)                                                             NA
       Less: Ending Inventory                                                                         NA
       Cost of Goods Sold                                                                             NA
       Gross Profit                                                                                   NA
       OPERATING EXPENSES
       Advertising                                                                                    NA
       Auto and Truck Expense                                                                         NA
       Bad Debts                                                                                      NA
       Contributions                                                                                  NA
       Employee Benefits Programs                                                                     NA
       Officer/Insider Compensation*                                                                  NA
       Insurance                                                                                      NA
       Management Fees/Bonuses                                                                        NA
       Office Expense                                                                       $                175.00 $                 4,025.00
       Pension & Profit-Sharing Plans                                                                 NA
       Repairs and Maintenance                                                                        NA
       Rent and Lease Expense                                                               $                 90.00 $                 2,070.00
       Salaries/Commissions/Fees                                                            $                     - $                 2,400.00
       Supplies                                                                                       NA
       Taxes - Payroll                                                                                NA
       Taxes - Real Estate                                                                            NA
       Taxes - Other                                                                         $                        -   $           1,401.00
       Travel and Entertainment                                                                       NA
       Utilities                                                                                      NA
       Other (attach schedule)                                                                        NA
       Total Operating Expenses Before Depreciation                                         $                265.00 $                 9,896.00
       Depreciation/Depletion/Amortization                                                            NA
       Net Profit (Loss) Before Other Income & Expenses                                     $              (265.00) $                56,154.00
       OTHER INCOME AND EXPENSES
       Other Income (attach schedule)                                                       $                     - $                       -
       Interest Expense                                                                     $                     - $                       -
       Other Expense (attach schedule)                                                       $                    - $                37,746.56
       Net Profit (Loss) Before Reorganization Items                                        $              (265.00) $                18,407.44




                                                                                                                                           FORM MOR-2
                                                                                                                                                 2/2008
                                                                                                                                           PAGE 3 OF 10
                Case 1-17-46613-nhl                          Doc 184   Filed 07/17/20     Entered 07/17/20 11:07:19




n re   Dabri Trans Corp                                                                   Case No. 17-46618
       Debtor                                                                    Reporting Period: 5/1/2020-5/31/2020
                                                                                  AMENDED REPORT
        REORGANIZATION ITEMS
        Professional Fees                                                         $               - $                    175.00
        U. S. Trustee Quarterly Fees                                              $           325.00 $                 3,250.00
        Interest Earned on Accumulated Cash from Chapter 11 (see continuation
       sheet)                                                                         $                - $                   -
        Gain (Loss) from Sale of Equipment                                        $                -    $                    -
        Other Reorganization Expenses (attach schedule)                           $                -    $                208.44
        Total Reorganization Expenses                                             $           325.00     $              3,633.44
        Income Taxes                                                              $                -    $                    -
        Net Profit (Loss)                                                         $          (590.00)   $             14,774.00
       *"Insider" is defined in 11 U.S.C. Section 101(31).


       BREAKDOWN OF “OTHER” CATEGORY

       OTHER COSTS




       OTHER OPERATIONAL EXPENSES
       NONE




       OTHER INCOME
       NONE



       OTHER EXPENSES
       Payment to Secured Creditor                                                $                -    $             37,746.56



       OTHER REORGANIZATION EXPENSES
       Checks - New DIP Account                                                                         $               208.44
       Professional Fees - Mediator Fee                                           $                -    $               175.00




       Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
       Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
       bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                           FORM MOR-2
                                                                                                                                 2/2008
                                                                                                                           PAGE 4 OF 10
                          Case 1-17-46613-nhl                               Doc 184                 Filed 07/17/20                     Entered 07/17/20 11:07:19



n re   Dabri Trans Corp                                                                      Case No.           17-46618
       Debtor                                                                       Reporting Period: 5/1/2020-5/31/2020
                                                                                   AMENDED REPORT
                                                                               BALANCE SHEET
       The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                       ASSETS                                      BOOK VALUE AT END OF            BOOK VALUE AT END OF                BOOK VALUE ON
                                                                                    CURRENT REPORTING                PRIOR REPORTING                  PETITION DATE OR
                                                                                         MONTH                           MONTH                          SCHEDULED
       CURRENT ASSETS
        Unrestricted Cash and Equivalents                                         $               20,874.00       $               21,464.00       $                6,100.00
        Restricted Cash and Cash Equivalents (see continuation                                                                                    $                     -
       sheet)                                                                     $                    -
        Accounts Receivable (Net)                                                 $                 800.00        $                 800.00        $                3,000.00
        Notes Receivable                                                          $           1,270,528.00        $           1,270,528.00        $            1,270,528.00
        Inventories                                                               NA                                                              NA
        Prepaid Expenses                                                          NA                                                              NA
        Professional Retainers                                                    $                    -                                          $                     -
        Other Current Assets (attach schedule)                                    $             750,000.00        $             750,000.00        $              750,000.00
        TOTAL CURRENT ASSETS                                                      $           2,042,202.00        $           2,042,792.00        $            2,029,628.00
       PROPERTY & EQUIPMENT
       Real Property and Improvements                                             $                        -                                      $                    -
       Machinery and Equipment                                                    $                        -                                      $                    -
       Furniture, Fixtures and Office Equipment                                   $                        -                                      $                    -
       Leasehold Improvements                                                     $                        -                                      $                    -
       Vehicles                                                                   $                        -                                      $                    -
       Less: Accumulated Depreciation                                             $                        -                                      $                    -
       TOTAL PROPERTY & EQUIPMENT                                                 $                        -                                      $                    -
       OTHER ASSETS
       Amounts due from Insiders*                                                 $                    -                                          $                     -
       Other Assets (attach schedule)                                             $                    -                                          $                     -
       TOTAL OTHER ASSETS                                                         $                    -                                          $                     -
       TOTAL ASSETS                                                               $           2,042,202.00        $           2,042,792.00        $            2,029,628.00
                       LIABILITIES AND OWNER EQUITY                                BOOK VALUE AT END OF            BOOK VALUE AT END OF                BOOK VALUE ON
                                                                                    CURRENT REPORTING                PRIOR REPORTING                   PETITION DATE
                                                                                         MONTH                           MONTH
       LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
       Accounts Payable                                                           $                        -                                      $                    -
       Taxes Payable (refer to FORM MOR-4)                                        $                        -                                      $                    -
       Wages Payable                                                              $                        -                                      $                    -
       Notes Payable                                                              $                        -                                      $                    -
       Rent / Leases - Building/Equipment                                         $                        -                                      $                    -
       Secured Debt / Adequate Protection Payments                                $                        -                                      $                    -
       Professional Fees                                                          $                        -                                      $                    -
       Amounts Due to Insiders*                                                   $                        -                                      $                    -
       Other Post-petition Liabilities (attach schedule)                          $                        -                                      $                    -
       TOTAL POST-PETITION LIABILITIES                                            $                        -                                      $                    -
       LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
       Secured Debt                                                               $           1,460,000.00        $           1,460,000.00        $            1,460,000.00
       Priority Debt
       Unsecured Debt
       TOTAL PRE-PETITION LIABILITIES                                             $           1,460,000.00        $           1,460,000.00        $            1,460,000.00
       TOTAL LIABILITIES                                                          $           1,460,000.00        $           1,460,000.00        $            1,460,000.00
       OWNERS' EQUITY
       Capital Stock
       Additional Paid-In Capital
       Partners' Capital Account
       Owner's Equity Account
       Retained Earnings - Pre-Petition
       Retained Earnings - Post-petition
       Adjustments to Owner Equity (attach schedule)
       Post-petition Contributions (attach schedule)
       NET OWNERS’ EQUITY
       TOTAL LIABILITIES AND OWNERS' EQUITY                                       $           2,042,202.00        $          2,042,792.00         $            2,029,628.00
       * "Insider" is defined in 11 U.S.C. Section 101(31).
                                                                                                                                                                              FORM MOR-3
                                                                                                                                                                                    2/2008
                                                                                                                                                                              PAGE 5 OF 10
                        Case 1-17-46613-nhl                   Doc 184            Filed 07/17/20              Entered 07/17/20 11:07:19



n re   Dabri Trans Corp                                                      Case No.           17-46618
       Debtor                                                       Reporting Period: 5/1/2020-5/31/2020
                                                                   AMENDED REPORT

       BALANCE SHEET - continuation section
                                      ASSETS                           BOOK VALUE AT END    BOOK VALUE AT END             BOOK VALUE ON
                                                                          OF CURRENT        OF PRIOR REPORTING            PETITION DATE
                                                                       REPORTING MONTH            MONTH
       Other Current Assets
       NYC Medallions - 5J10 & 5J11                                $             750,000.00 $              750,000.00 $           750,000.00




       Other Assets
       NA




                    LIABILITIES AND OWNER EQUITY                       BOOK VALUE AT END    BOOK VALUE AT END             BOOK VALUE ON
                                                                          OF CURRENT        OF PRIOR REPORTING            PETITION DATE
                                                                       REPORTING MONTH            MONTH
       Other Post-petition Liabilities
       NA




       Adjustments to Owner’s Equity
       NA



       Post-Petition Contributions
       NA




       Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
       Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                               FORM MOR-3
                                                                                                                                                     2/2008
                                                                                                                                               PAGE 6 OF 10
              Case 1-17-46613-nhl                       Doc 184            Filed 07/17/20               Entered 07/17/20 11:07:19



Dabri Trans Corp                                                   Case No. 17-46618
Debtor                                                    Reporting Period: 5/1/2020-5/31/2020
                                                                   AMENDED REPORT
                                       STATUS OF POST-PETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                        Amount
                                                        Withheld
                                       Beginning         and/or           Amount                         Check # or    Ending
Federal                                  Tax            Accrued            Paid          Date Paid         EFT          Tax
Withholding                           NA
FICA-Employee                         NA
FICA-Employer                         NA
Unemployment                          NA
Income                                NA
Other:_____________                   NA
  Total Federal Taxes                 NA
State and Local
Withholding                           NA
Sales                                 NA
Excise                                NA
Unemployment                          NA
Real Property                         NA
Personal Property                     NA
Other:_____________                   NA
 Total State and Local                NA


Total Taxes                           NA


                              SUMMARY OF UNPAID POST-PETITION DEBTS

Attach aged listing of accounts payable.
                                                                        Number of Days Past Due
                                         Current            0-30            31-60           61-90          Over 91      Total
Accounts Payable
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate
Protection Payments
Professional Fees
 Amounts Due to Insiders
Other:______________
Other:______________
 Total Post-petition Debts

Explain how and when the Debtor intends to pay any past due post-petition debts.

                                                                                                                                FORM MOR-4
                                                                                                                                      2/2008
                                                                                                                                PAGE 7 OF 10
                                    Case 1-17-46613-nhl             Doc 184          Filed 07/17/20     Entered 07/17/20 11:07:19




n re   Dabri Trans Corp                                                                       Case No. 17-46618
       Debtor                                                                        Reporting Period: 5/1/2020-5/31/2020
                                                                                      AMENDED REPORT

                                              ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                         Accounts Receivable Reconciliation                                Amount
       Total Accounts Receivable at the beginning of the reporting period             $        800.00
       Plus: Amounts billed during the period                                         $           -
       Less: Amounts collected during the period                                      $           -
       Total Accounts Receivable at the end of the reporting period                   $        800.00


       Accounts Receivable Aging                                    0-30 Days             31-60 Days        61-90 Days           91+ Days           Total
       0 - 30 days old                                                                                                                          $         -
       31 - 60 days old                                                                                                                         $         -
       61 - 90 days old                                                                                                                         $         -
       91+ days old                                            $            800.00                                                              $      800.00
       Total Accounts Receivable                               $            800.00                                                              $      800.00

       Less: Bad Debts (Amount considered uncollectible)       $                -                                                               $            -

       Net Accounts Receivable                                 $            800.00                                                              $      800.00


                                                           TAXES RECONCILIATION AND AGING

       Taxes Payable                                                0-30 Days             31-60 Days        61-90 Days           91+ Days           Total
       0 - 30 days old                                         $                -     $             -   $                -
       31 - 60 days old                                        $                -     $             -   $                -   $              -   $            -
       61 - 90 days old                                        $                -     $             -   $                -   $              -   $            -
       91+ days old                                            $                -     $             -   $                -   $              -   $            -
       Total Taxes Payable                                     $                -     $             -   $                -   $              -   $            -
       Total Accounts Payable                                  $                -     $             -   $                -   $              -   $            -




                                                                                                                                                            FORM MOR-5
                                                                                                                                                                  2/2008
                                                                                                                                                            PAGE 8 OF 10
                 Case 1-17-46613-nhl                            Doc 184          Filed 07/17/20                 Entered 07/17/20 11:07:19




n re   Dabri Trans Corp                                                    Case No. 17-46618
       Debtor                                                     Reporting Period: 5/1/2020-5/31/2020
                                                                   AMENDED REPORT

                                              PAYMENTS TO INSIDERS AND PROFESSIONALS

       Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
       Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
       (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                       INSIDERS
                                                                                                  TOTAL PAID TO
                   NAME                   TYPE OF PAYMENT              AMOUNT PAID                   DATE
       NONE                              $                  -      $                  -       $                 -




                           TOTAL PAYMENTS TO INSIDERS




                                                                            PROFESSIONALS
                                             DATE OF COURT
                                                ORDER
                                             AUTHORIZING                                                                    TOTAL PAID TO            TOTAL INCURRED &
                   NAME                        PAYMENT             AMOUNT APPROVED                AMOUNT PAID                  DATE                      UNPAID*
       Fred Roth CPA                           6/8/2018            $             800.00       $            800.00       $             800.00         $            -
       Fred Roth CPA                           2/11/2019           $             800.00       $            800.00       $             800.00
       Fred Roth CPA                           3/12/2020           $             800.00       $            800.00       $             800.00




                   TOTAL PAYMENTS TO PROFESSIONALS                 $          2,400.00        $          2,400.00       $          2,400.00          $            -
       * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



           POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                    AND ADEQUATE PROTECTION PAYMENTS

                                           SCHEDULED
                                        MONTHLY PAYMENT                 AMOUNT PAID          TOTAL UNPAID POST-
          NAME OF CREDITOR                    DUE                      DURING MONTH              PETITION
       None




                                             TOTAL PAYMENTS




                                                                                                                                                              FORM MOR-6
                                                                                                                                                                    2/2008
                                                                                                                                                              PAGE 9 OF 10
               Case 1-17-46613-nhl             Doc 184       Filed 07/17/20           Entered 07/17/20 11:07:19




In re       Dabri Trans Corp                                                                   Case No. 17-46618
            Debtor                                                                     Reporting Period: 5/1/2020-5/31/2020
                                                                                       AMENDED REPORT

                                                DEBTOR QUESTIONNAIRE
             Must be completed each month. If the answer to any of the                        Yes                No
            questions is “Yes”, provide a detailed explanation of each item.
            Attach additional sheets if necessary.
             Have any assets been sold or transferred outside the normal course of
        1   business this reporting period?                                                                       X
             Have any funds been disbursed from any account other than a debtor in
        2   possession account this reporting period?                                                             X
             Is the Debtor delinquent in the timely filing of any post-petition tax
        3   returns?                                                                                              X
             Are workers compensation, general liability or other necessary
        4   insurance coverages expired or cancelled, or has the debtor received
            notice of expiration or cancellation of such policies?                                                X
        5    Is the Debtor delinquent in paying any insurance premium payment?                                    X
             Have any payments been made on pre-petition liabilities this reporting
        6   period?                                                                                               X
             Are any post petition receivables (accounts, notes or loans) due from
        7   related parties?                                                                                      X
     8       Are any post petition payroll taxes past due?                                                        X
     9      Are any post petition State or Federal income taxes past due?                                         X
    10      Are any post petition real estate taxes past due?                                                     X
    11      Are any other post petition taxes past due?                                                           X
    12      Have any pre-petition taxes been paid during this reporting period?                                   X
    13  Are any amounts owed to post petition creditors delinquent?                                               X
    14  Are any wage payments past due?                                                                           X
        Have any post petition loans been been received by the Debtor from
    15 any party?                                                                                                 X
    16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                  X
        Is the Debtor delinquent with any court ordered payments to attorneys
    17 or other professionals?                                                                                    X
        Have the owners or shareholders received any compensation outside of
    18 the normal course of business?                                                                             X




                                                                                                                    FORM MOR-7
                                                                                                                          2/2008
                                                                                                                   PAGE 10 OF 10
